Citation Nr: 0738458	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-34 516	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for 
lumbar spine degenerative disc disease (DDD).

2.  Entitlement to an increased rating for left tibia and 
fibula fracture residuals, currently evaluated as 10% 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1972 to July 
1973.

This appeal to the Board of Veterans Appeals arises from an 
August 2003 rating action that granted service connection for 
lumbar spine DDD and assigned an initial 20% rating therefor, 
and denied a rating in excess of 10% for left tibia and 
fibula fracture residuals.

By rating action of May 2004, the RO granted a temporary 
total rating of 100% (T/TR) under the provisions of 38 C.F.R. 
§ 4.30 for lumbar spine DDD surgery requiring post-hospital 
convalescence from June through August 2003.  A Notice of 
Disagreement with the August 2003 termination date of the 
T/TR was received in September 2004, and a Statement of the 
Case (SOC) was issued in November 2004, but the veteran 
failed to perfect his appeal by filing a timely Substantive 
Appeal with the RO.

In May 2005, the veteran claimed service connection for 
hepatitis C.  In October 2007, the veteran's representative 
claimed service connection for lumbar spine osteomyelitis.  
These issues have not been adjudicated by the RO and are not 
properly before the Board for appellate consideration at this 
time, and are thus referred to the RO for appropriate action.

For reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

In October 2007, the veteran's representative argued that the 
current evidence of record was inadequate to equitably 
adjudicate these claims, citing the lack of a thorough and 
contemporaneous VA examination of the veteran's low back and 
left leg, with clinical findings detailing neurologic signs 
and symptoms of the back disability; whether there was 
evidence of pain on motion, weakness, excess fatigability, 
and/or incoordination associated with the disabilities; and 
if so, how these impaired the veteran's low back and left leg 
function during flare-ups and/or with repeated use.  
Appellate review discloses that the most recent VA 
examinations of the low back conducted in January 2004 and 
the left leg conducted in December 2002 failed to furnish 
some of the clinical findings cited above.  Where the record 
does not adequately reveal the current state of a disability, 
the fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, 
the Board finds that this case must thus be remanded to the 
RO to obtain a new VA examination to resolve the higher 
rating issues on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran's low back and left leg at the Chillicothe, 
Cincinnati, and Dayton, Ohio VA Medical Centers (VAMCs) from 
October 2004 to the present time should be obtained and 
associated with the claims folder.  The Board points out 
that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Although the record contains some correspondence from the RO 
to the veteran in April 2001, November 2002, and December 
2003 addressing some VCAA notice and duty to assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should also explain that he has a full 1-year 
period for response.  See 38 U.S.C.A. § 5103 (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant 
statute to clarify that the VA may make a decision on a claim 
before the expiration of the 1-year VCAA notice period).  The 
RO's letter should invite the veteran to submit all pertinent 
evidence in his possession (of which he was not previously 
notified), and ensure that he receives notice that meets the 
requirements of the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as appropriate.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information and authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information and 
authorization to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's low back and 
left leg at the Chillicothe, Cincinnati, 
and Dayton, Ohio VAMCs from October 2004 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo VA 
examination of his lumbar spine and left 
leg by a physician.  The entire claims 
folder must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies, 
including X-rays, should be accomplished, 
and all clinical findings should be 
reported in detail, including (a) range 
of motion studies of the low back and 
left leg expressed in degrees; (b) 
whether there is recurrent subluxation or 
lateral instability of the left knee, and 
if so, whether it is slight, moderate, or 
severe; (c) whether there is ankylosis of 
the entire thoracolumbar spine, or of the 
entire spine; (d) the degree of bowel or 
bladder impairment, if any; and (e) all 
orthopedic and neurologic signs and 
symptoms resulting from the lumbar spine 
DDD that are present constantly, or 
nearly so.  

The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back and left 
leg.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss of the low back 
and left leg due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. 
  
The doctor should assess the frequency 
and duration of attacks of the lumbar 
spine DDD, and render an opinion for the 
record as to whether the low back 
disability has been manifested by 
incapacitating episodes having a total 
duration of at least (a) 2 weeks but less 
than           4 weeks during any 12-
month period; (b) 4 weeks but less than 6 
weeks during any 12-month period; or        
(c) 6 weeks or more during any 12-month 
period.     (The examiner should note 
that an "incapacitating episode" is 
defined for VA rating purposes as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest and treatment 
prescribed by a physician.)  

The physician should also render an 
opinion for the record as to whether the 
veteran's lumbar spine DDD may best be 
characterized as (a) mild; (b) moderate, 
with recurring attacks; (c) severe, with 
recurring attacks, with intermittent 
relief; or (d) pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, an 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.    

The doctor should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental SOC that includes citation 
of 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, and 5261 (2007) pertaining to 
the knee, and clear reasons and bases for 
all determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

